FEDERAL DEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                    517 East Wisconsin
Craig W. Albee, Federal Defender                                                             Suite 182
Krista A. Halla-Valdes, First Assistant                                     Milwaukee, Wisconsin 53202

Joseph A. Bugni, Madison Supervisor                                             Telephone 414-221-9900
John W. Campion                                                                  Facsimile 414-221-9901
Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Kelly A. Welsh



September 11, 2020

Hon. Pamela Pepper
United States District Court
for Eastern District of Wisconsin
517 E. Wisconsin Avenue
Milwaukee, WI 53202

RE:      United States v. Charles B. Moore
         Case No. 19CR225 (PP)

Dear Judge Pepper,

As the Court knows, this case involves a joint sentencing agreement under Fed. R.
Crim. P. 11(c)(1)(C). That plea agreement, which the Court accepted, called for a
sentence of 10 years to run concurrent to the sentence Moore is serving in California.
Sentencing was originally scheduled for April 3, 2020. Due to the COVID-19
pandemic, the hearing was adjourned, and is now set for Monday September 14, 2020.

Under 18 U.S.C. § 3585(b), a defendant is not entitled to credit for time spent in
custody prior to sentencing that has been credited against another sentence. Because
Moore is serving a sentence, he will not start receiving credit towards his federal
sentence until the Court imposes sentence. Here, that means that the delay caused by
the COVID-19 pandemic would actually deprive Mr. Moore of more than five months
of credit that the parties contemplated in reaching this agreement.




                                          Milwaukee · Madison · Green Bay
             Case 2:19-cr-00225-PP Filed 09/11/20 Page 1 of 3 Document 25
FEDERALDEFENDERSERVICES
    OFWISCONSIN,INC.

Page 2



As a result, the parties agree that the Court should adjust the sentence so that Moore
receives credit for that time that the BOP won’t otherwise credit. The Court’s
authority to do so is in United States v. Campbell, 617 F. 3d 958 (7th Cir. 2010) and
U.S.S.G. § 5G1.3(b). In Campbell, the Seventh Circuit explicitly authorized sentencing
courts to adjust federal sentences below mandatory minimum sentences “so long as
a defendant's total period of incarceration, state and federal combined, equals or
exceeds the statutory minimum.”

Specifically, to ensure the defendant serves the sentence the parties intended, the
parties propose that the language in the judgment read as follows:

         The defendant is hereby committed to the custody of the Bureau of
         Prisons to be imprisoned for a total term of One Hundred Fourteen
         (114) months and Twenty (20) days as to Count One of the
         Information.

         In accordance with the provisions found in U.S.S.G. § 5G1.3(b), the
         sentence imposed by the Court reflects a downward adjustment of
         Five (5) months and Ten (10) days from the One Hundred Twenty
         (120) month sentence the Court would otherwise have imposed to
         ensure that the defendant receives a credit of Five (5) months and Ten
         (10) days toward his federal sentence that the Bureau of Prisons
         would not have otherwise credited under 18 U.S.C. § 3585(b).

Moore makes a couple other requests. First, he asks that the Court recommend that
he be allowed to serve the balance of his California sentence in the Bureau of Prisons.
We understand that the Court cannot order that to happen, but hopefully the Court’s
recommendation will help. Allowing Mr. Moore to serve the balance of his time in the
BOP will save money associated with unnecessarily transporting him to California
and then back to the Bureau of Prisons (hopefully) in the upper Midwest. It will also
protect Mr. Moore from the risks of traveling through jails across the country as the
COVID-19 pandemic continues to rage.

Second, Mr. Moore requests that the Court recommend that Moore be placed at a
facility as close to the district as possible.




          Case 2:19-cr-00225-PP Filed 09/11/20 Page 2 of 3 Document 25
FEDERALDEFENDERSERVICES
    OFWISCONSIN,INC.

Page 2



Finally, consistent with ¶¶ 72-74 of his PSR, Mr. Moore asks that Court recommend
he participate in the Bureau of Prisons 500-hour drug treatment program known as
RDAP.

Sincerely,


s/Joshua D. Uller____________
Joshua D. Uller

JDU/lc




         Case 2:19-cr-00225-PP Filed 09/11/20 Page 3 of 3 Document 25
